Title: From Thomas Jefferson to Daniel L. Hylton, 1 March 1791
From: Jefferson, Thomas
To: Hylton, Daniel L.



Dear Sir
Philadelphia Mar. 1. 1791.

I recieved yesterday your favor of Feb. 20. and should not so soon have troubled you with an answer, but that you mention that the Vis-a-vis has been long ago shipped for this place. This is the first news I have heard of it, and I imagined it still at your house. I now presume that some accident has happened respecting it, and will therefore thank you for the name of the vessel and captain by which it was to come, and such other circumstances as may serve as a clue to search into the matter.—I thank you for the readiness with which you have been so good as to undertake my little commission about the tobacco. I know that there was among my tobacco from Bedford certain hogsheads injured by having fired in the field. If the inspectors can point them out, be so good as to let only one of the fired hhds. come, as I have reason to believe they will not do here. I have great encouragement to bring this as well as my future crops here. I shall be determined by the sample I have asked you to send, which will be large enough to enable the tobacconists here to decide whether the quality suits them. If it does, I shall have the residue brought. This makes me anxious to recieve the twenty hogsheads. Present my affectionate compliments to Mrs. Hylton, and am Dear Sir Your friend & servt,

Th: Jefferson

